significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division dec ep qa at re dear company multiemployer_plan ' this letter is to inform you that the company's requests for waivers of the minimum_funding_standard for the plan for the plan years ending and through ‘ ' have been denied you were informed that your requests for waivers of in a letter dated - the minimum_funding_standard had been tentatively denied and were offered a conference of right in accordance section dollar_figure of revproc_2014_4 2014_1_irb_152 our tentative denial was based on our analysis of the financial information provided by the company our analysis concluded that the company continues to experience a substantial business hardship that does not appear to be temporary assuming the company is required to continue funding the plan as a single-employer_plan a key component of the company's financial recovery plan which was provided with the waiver requests is the finalization of a merger of the plan with the multiemployer_plan while the merger in itself would not necessarily resolve the company's financial hardship it would help it to stabilize its ongoing financial health however while the company has been optimistic in the updates that it has given us since the conference of right took place be finalized by given to us on date to finalize the merger although we have asked for updated information concerning the merger in writing we have not received the information from the company to date _ has not taken place and according to an update the trustees of the multiemployer_plan have still not set a the merger which was expected to nevertheless even if the merger takes place our analysis concludes that the company’s financial hardship does not appear to be temporary many of the financial pressures that have caused the company’s former clients most of which are multiemployer plans to drop the company’s services have not been alleviated in the current economic climate our letter dated conference within days we would finalize our ruling denying your request for waivers of the minimum_funding_standard for the plan for the plan years ending stated that if you did not contact us to schedule a and as of the date of this letter we have not heard from you accordingly your request for waivers of the minimum_funding_standard for the plan for the plan years ending been denied and ' has this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in baltimore maryland and to the manager ep compliance unit in chicago if you require further assistance concerning this matter please contact ' at cc sincerely yours witt ill manager ep classification baltimore maryland william b hulteng manager employee_plans technical manager ep compliance unit chicago illinois
